--------------------------------------------------------------------------------

Exhibit 10.1


SUMMARY COMPENSATION SHEET
January 1, 2008


Compensation of Non-Employee Directors


Annual Retainer.  Non-employee members of the Board of Directors of Hurco
Companies, Inc. (the “Company”) receive a cash retainer of $5,000 per fiscal
quarter.


Committee Retainers.  Committee chairs and audit committee members also receive
the following cash payments:


 
·
Audit Committee Chair - $5,000 per fiscal quarter.

 
 
·
All other Committee Chairman - $2,500 per fiscal quarter.

 
 
·
Audit Committee Members - $2,500 per fiscal quarter

 
Meeting Fees.  Non-employee directors also receive a cash fee of $1,500 for each
Board meeting attended.


Reimbursement.  The Company reimburses non-employee directors for travel and
other expenses incurred in attending Board and committee meetings.


Compensation of Named Executive Officers


Base Salaries.  The executive officers of the Company serve at the discretion of
the Board of Directors. The Compensation Committee of the Board sets or ratifies
the annual base salaries of the Company’s executive officers.  The following are
the annual base salary levels as of January 1, 2008 for the Company’s current
Chief Executive Officer, Chief Financial Officer and its two other most highly
compensated executive officers (the “Named Executive Officers”) identified in
the proxy statement for the Company’s 2007 annual meeting of shareholders:


Michael Doar
Chairman and Chief Executive Officer 
  $ 375,000  
John G. Oblazney
Secretary, Treasurer andChief Financial Officer 
  $ 185,000  
James D. Fabris
President and Chief Operating Officer 
  $ 335,000  
Sonja K. McClelland
Corporate Controller andAssistant Secretary
  $ 130,000  



Employment Agreements.  The Company has entered into employment agreements with
the Chief Executive Officer, the Chief Financial Officer and the Chief Operating
Officer.  These contracts generally provide for salary payments and other
benefits for twelve months if the officer’s employment terminates for a
qualifying event or circumstance other than gross misconduct.  The employment
agreements are filed as exhibits to the Company’s Annual Report on Form 10-K for
the fiscal year ended October 31, 2007.
 

--------------------------------------------------------------------------------


 
Bonuses.  Each of the Named Executive Officers may be eligible to receive a
discretionary bonus set or ratified by the Compensation Committee.  On November
15, 2007, the Compensation Committee approved the following bonuses for the
Named Executive Officers for fiscal 2007:


Michael Doar
Chairman and Chief Executive Officer 
  $ 670,000  
John G. Oblazney
Secretary, Treasurer andChief Financial Officer 
  $ 100,000  
James D. Fabris
President and Chief Operating Officer 
  $ 600,000  
Sonja K. McClelland
Corporate Controller andAssistant Secretary 
  $ 90,000  



Deferred Compensation Plan.  The Company maintains a nonqualified deferred
compensation plan in which senior managers and other highly compensated
employees are eligible to participate.  Eligible participants of the plan are
able to defer between 2% and 50% of base salary and up to 100% of long-term
annual bonus less required and voluntary payroll deductions in a given plan
year.  The Board of Directors may declare a discretionary amount of matching
credits for participants for participants deferring compensation, up to a
maximum of 6% of compensation.  Participants are 100% vested in all deferral and
matching accounts at all times.  Amounts deferred under the plan are credit with
earnings at the rate of return generated by mutual fund investment options
elected by the participants that are offered in the Company’s 401(k) plan.


Medical, Disability and Life Insurance.  The Named Executive Officers
participate in benefits coverage to help manage the financial impact of ill
health, disability and death.  All Named Executive Officers are provided a
supplemental disability benefit and the Chief Executive Officer and the Chief
Operating Officer are provided a split dollar life insurance benefit.


Retirement Benefits.  The Company sponsors a 401(k) Plan in which full-time
employees are eligible to participate.  The purpose of the plan is to provide an
incentive for employees to save for their retirement income needs and to provide
additional attraction and retention of employees.  Executive officers
participate in the 401(k) Plan on the same basis as other eligible employees.


Perquisites.  Perquisites offered to the Named Executive Officers include
reimbursement of a health club membership, personal travel, and use of company
leased vehicles.
 
 

--------------------------------------------------------------------------------